                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
                                                             CASE NUMBER

 Carl J. Cieslikowski et al.,                                                  ED CV 17-562 MRW
                                              PLAINTIFF(S)
                                v.

                                                                     JUDGMENT ON THE VERDICT
 FCA US LLC, et al.,
                                                                        FOR THE PLAINTIFF(S)
                                           DEFENDANT(S).



       This action came on for jury trial, the Honorable Michael R. Wilner                          District
Judge, presiding, and the issues having been duly tried and the jury having duly rendered its verdict,

         IT IS ORDERED AND ADJUDGED that the plaintiff(s):
Carl J. Cieslikowski
Cathy L. Cieslikowski


recover of the defendant(s):
FCA US LLC, et al




the sum of $621,907.13                                                , with interest thereon at the legal rate as
provided by the law, and its costs of action, taxed in the sum of no interest recoverable     .

                                                               Clerk, U. S. District Court



Dated: 10/23/2018                                              By Veronica Piper
                                                                 Deputy Clerk




cc: Counsel of record

CV-49 (05/98)                        JUDGMENT ON THE VERDICT FOR THE PLAINTIFF(S)
